DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgement
2. 	The Preliminary Amendment filed on 05/15/2020 has been acknowledged and considered by the examiner. 


Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was 



5. 	Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Somaraju (Publication No. US 2020/0084277). 
 	Regarding claim 1. Somaraju teaches a method for indirect commissioning a network of connected objects, the network of connected objects comprising at least an organizer of the network and a commissioner, each including a communication module, the communication module comprising a first radiofrequency interface suitable for communicating according to a first communication protocol (Somaraju, the Abstract), the method comprising: 
 	collecting useful information for the connection of at least one connected object to the network of connected objects by a mobile terminal other than a border router, the mobile terminal comprising a communication terminal configured to communicate according to a second communication protocol (Somaraju, Figure 3, pp [32]-[34]; Figure 4, pp [70]-[72]);  
 	transmission, by the mobile terminal, of the collected information to the commissioner (Somaraju, pp [13]-[15], [62]-[64]); 
(Somaraju, pp [34], [39]).
 	Regarding claim 2. Somaraju teaches the method according to claim 1, further comprising establishing functional links between the various connected objects implemented by the organizer of the network (Somaraju, pp [32]-[33], [37]-[38]). 
 	Regarding claim 3. Somaraju teaches the method according to claim 1, further comprising pre-configuring at least one connected object (Somaraju, pp [18]-[20], [49]). 
 	Regarding claim 4. Somaraju teaches the method according to claim 3, wherein the pre-configuring comprises a sub-step for pre-configuring functional links of at least one connected object (Somaraju, pp [18]-[20], [49]). 
 	Regarding claim 5. Somaraju teaches the method according to claim 3, wherein the pre-configuring comprises a sub-step for pre-configuring a list of information useful for the connection of several objects connected to the network (Somaraju, pp [18]-[20], [49]). 
 	Regarding claim 6. Somaraju teaches the method according to claim 2, wherein the establishing functional links comprises: (Somaraju, pp [72]-[74]).
 	Regarding claim 7. Somaraju teaches the method according to claim 1, wherein the transmitting the collected information comprises: activating a second network interface of the commissioner operating according to the second communication protocol, and transmitting, by the communication module of the mobile terminal, of the information collected via a link using the second communication protocol (Somaraju, pp [33]).
 	Regarding claim 9. Somaraju teaches the method according to claim 1, wherein the transmitting of the collected information comprises: connecting the mobile terminal to the commissioner by means of a wired connection, and transmitting, by the mobile terminal, of information collected via the wired connection (Somaraju, pp [8], [61]-[62]). 
 	Regarding claim 10. Somaraju teaches the method according to claim 1, wherein the entry of at least one connected object into the network comprises: activating the radio interface working according to the first communication protocol of the radiofrequency communication module of the commissioner, (Somaraju, Figure 3, pp [32]-[34]; Figure 4, pp [70]-[72]). 
 	Regarding claim 11. Somaraju teaches a system for indirectly commissioning at least one connected object, comprising: 
 	a network of connected objects comprising at least an organizer of the network and a commissioner, at least one connected object intended to join the network of connected objects, at least one mobile terminal configured to carry out the indirect commissioning method according to claim 1, each connected object including a radiofrequency communication module comprising a first radiofrequency interface suitable for communicating according to a first communication protocol (Somaraju, Figure 3, pp [32]-[34]; Figure 4, pp [70]-[72]). 
 	Regarding claim 12. Somaraju teaches the system according to claim 11, wherein the organizer of the network implements the commissioner functions (Somaraju, Figure 4, pp [70]-[72]). 
(Somaraju, pp [18]-[20], [49]). 
 	Regarding claim 14. Somaraju teaches the method according to claim 4, wherein the pre-configuring comprises a sub-step for pre-configuring a list of information useful for the connection of several objects connected to the network (Somaraju, pp [18]-[20], [49]). 
 	Regarding claim 15. Somaraju teaches the method according to claim 3, wherein the establishing functional links comprises: receiving a radiofrequency message containing the functional links, reading functional links in a memory of the organizer of the network, and configuring the network as a function of the functional links (Somaraju, pp [18]-[20], [49]). 
 	Regarding claim 16. Somaraju teaches the method according to claim 4, wherein the establishing functional links comprises: receiving a radiofrequency message containing the functional links, reading functional links in a memory of the organizer of the network, and configuring the network as a function of the functional links (Somaraju, pp [72]-[74]). 
 	Regarding claim 17. Somaraju teaches the method according to claim 5, wherein the establishing functional links comprises: (Somaraju, pp [72]-[74]). 
 	Regarding claim 18. Somaraju teaches the method according to claim 2, wherein the transmitting the collected information comprises: activating a second network interface of the commissioner operating according to the second communication protocol, and transmitting, by the communication module of the mobile terminal, of the information collected via a link using the second communication protocol (Somaraju, pp [33]). 
 	Regarding claim 19. Somaraju teaches the method according to claim 3, wherein the transmitting the collected information comprises: activating a second network interface of the commissioner operating according to the second communication protocol, and transmitting, by the communication module of the mobile terminal, of the information collected via a link using the second communication protocol (Somaraju, pp [33]). 
 	Regarding claim 20. Somaraju teaches the method according to claim 4, wherein the transmitting the collected information comprises: activating a second network interface of the commissioner operating according to the second communication (Somaraju, pp [33]).

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



10. 	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somaraju (Publication No. US 2020/0084277) and further in view of Choudhury et al. (Publication No. US 2016/0094398).
  	Regarding claim 8. Somaraju does not teach the method according to claim 7, wherein the second communication protocol is the Bluetooth standard. 
	Choudhury teaches “the second communication protocol is the Bluetooth standard.” (Choudhury, pp [38], [72]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Somaraju by incorporating teachings of Choudhury, a mesh network of wired 

11.  Some related references
 	Kasslin et al. (Publication No. US 2015/0172391)  
 	Mishra et al. (Publication No. US 2011/0164527)
 	Polo et al. (Publication No. US 2016/0088424) 
 	Smadi (Publication No. US 2014/0044007)
 	VEILLETTE (Publication No. US 2009/0138713) 
 	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/HUY C HO/Primary Examiner, Art Unit 2644